Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art discloses US Patent 6,517,237 (Hammond) discloses a gas meter system [FIG 2], comprising: 
first processing circuitry included in a first gas meter of a plurality of first gas meters, the first processing circuitry configured to derive a first heating value of a gas passing through the first gas meter [“means to measure a volume of gas supplied” (Col 1, Ln 32), “means to measure a calorific value of the gas supplied” (Col 1, Ln 33)];
US Patent 5,816,705 (Vander Heyden) teaches second processing circuitry configured to estimate a second heating value of a gas passing through a second gas meter provided separately from the first gas meter based on the first heating value of the gas of the first gas meter that is arranged within a predetermined range with respect to the second gas meter on a gas supply pipe configured to supply the gas [“heating value of the sample gas is calculated based on the known heating value of the reference gas, the power levels of combustion selected for the reference gas and the sample gas, the flow rates of the reference gas and the sample gas at the selected power levels, and in some instances a ratio of the power levels for the reference gas and the sample gas” (Col 3, Ln 1) where the heating value of the reference gas is taken as a first heating value of a gas]; 
the prior art fails to teach or suggest the further inclusion of
the first gas meter is a closest gas meter to the second gas meter among the plurality of first gas meters at which the gas passing through the first gas meter at the same time as the gas passing through the second gas meter.

Each remaining claims depends upon independent claims 1 and 6 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857